      CASE 0:19-cv-01222-JRT-HB Document 250 Filed 08/31/20 Page 1 of 7




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA



 IN RE CATTLE ANTITRUST LITIGATION                     Civil No. 19-cv-1222 (JRT/HB)

                                                        ORDER REGARDING
 This document relates to:                           SECTION V OF PRODUCTION
                                                       OF ELECTRONICALLY
 ALL CASES                                           STORED INFORMATION AND
                                                        PAPER DOCUMENTS



 Kenneth Peterson and Richard Kimble,                  Civil No. 19-cv-1129 (JRT/HB)

                      Plaintiffs,

 v.

 JBS USA Food Company Holdings,
 Tyson Foods, Inc., Cargill, Inc., and
 National Beef Packing Company,

                        Defendants.


       After consideration of the agreements and arguments of the parties, and based

upon all of the files and proceedings herein, IT IS HEREBY ORDERED that Section V

of the Order Regarding Production of Electronically Stored Information and Paper

Documents (“ESI Protocol”) [Doc. No. 198 in In Re Cattle Antitrust Litigation; Doc. No.

152 in Peterson] is deleted in its entirety and replaced with the following:
     CASE 0:19-cv-01222-JRT-HB Document 250 Filed 08/31/20 Page 2 of 7




V.   PARAMETERS FOR CULLING AND REVIEWING ESI AND PAPER
     DOCUMENTS:

     A.    General Provisions:

           1.    Except for the negotiations specified below in Section V.B.1, the
                 Parties will not negotiate the date range(s) applicable to the
                 collection, review, and production of structured and unstructured
                 data until after the Court issues an order or orders substantially
                 denying the motions to dismiss.

           2.    Meet and Confer:

                 a.     Dispute Resolution: If the Parties cannot reach agreement
                        under the provisions of this Section V, any dispute may be
                        presented to the Court. All meet and confer sessions under
                        this Section V will involve each Party’s respective ESI
                        Liaison.

           3.    Non-Waiver: The Parties’ discussion of proposed search terms,
                 Document Custodians or Sources does not preclude a Party from
                 requesting additional search terms, Document Custodians or Sources
                 pursuant to the terms of this ESI Protocol Order, nor does it preclude
                 a Party from objecting to any such additional requests.

     B.    Document Custodians and Sources:

           1.    Initial Discussions About Scope of Document Discovery: The
                 parties will commence discussions about the scope of initial
                 discovery after the Initial Disclosures and the document productions
                 pursuant to the Court’s Attachment 1 (Dkt. 196) have been served,
                 as follows:

                 a.     The Producing Parties will propose an initial list of (i)
                        Document Custodians, (ii) non-custodial sources, and (iii)
                        date ranges.

                        i.     For proposals made prior to the ruling on the motions
                               to dismiss, the Producing Party shall assume that, at a
                               minimum, the following presumptive date range[s]
                               shall apply: (a) for unstructured data, January 1, 2012,
                               to June 30, 2020; and (b) for structured data, January
                               1, 2009, to June 30, 2020.

                        ii.    In making the initial proposal, the Producing Party

                                        2
CASE 0:19-cv-01222-JRT-HB Document 250 Filed 08/31/20 Page 3 of 7




                         will consider, on a request-by-request basis, whether it
                         can agree to broader date ranges for particular
                         requests. The Producing Party may also, on a request-
                         by-request basis, ask the Requesting Party to agree to
                         narrower date ranges for particular requests.

                  iii.   The Producing Party’s initial proposal on date ranges
                         and any agreement reached by the parties on date
                         ranges are without prejudice to any party seeking
                         broader or narrower dates ranges following the ruling
                         on the motions to dismiss.

            b.    This initial proposal shall be sent by the Producing Party to
                  the other Parties no later than 21 days after the Producing
                  Party serves its written responses to the requests for
                  productions authorized by the Court’s Order dated April 14,
                  2020 (Dkt. 196).

            c.    At the case management conference to be held on September
                  4, 2020, the Parties and the Court will discuss a date by
                  which all other Parties will be allowed to propose additional
                  Document Custodians or non- custodial document sources as
                  well as make any counter-proposals on date ranges in
                  response to the Producing Party’s initial proposal.

      2.    Additional Document Custodians/Sources/Dates: If, after the
            initial Document Custodian/Source/date negotiations described in
            the preceding paragraph concludes, a Requesting Party determines
            that additional Document Custodians/Sources should be added or a
            date range revised, then the Requesting Party shall advise the
            Producing Party in writing of the proposed revisions and the basis
            for the request(s). At the case management conference to be held on
            September 4, 2020, the Court and the Parties will discuss a deadline
            by which, if the Parties have not agreed whether to adopt the
            proposed revisions, they may bring the matter to the Court via
            motion or the issue will be waived, unless the parties agree in
            writing to defer resolution of the issue. The parties shall raise any
            such disputed revisions via a joint letter brief not to exceed five
            single-spaced pages, split equally between Plaintiffs and
            Defendants, unless the parties agree in writing to present the matter
            to the Court in a different format. Submitting the dispute outside of
            a formal motion process will not waive any Parties’ right to appeal
            the Court’s decision.



                                   3
CASE 0:19-cv-01222-JRT-HB Document 250 Filed 08/31/20 Page 4 of 7




      3.     Except by agreement of the Parties or by order of the Court, a
             Producing Party is not required to add Document Custodians or
             Sources, or expand the date ranges, after the deadlines identified in
             ¶ V(B)(2) unless otherwise ordered by the Court.

C.    Search Methodology Order: The parties will meet and confer to agree
      upon a search-methodology order regarding unstructured data that provides
      details and deadlines pertaining to the search process only if and after the
      Court issues an order or orders substantially denying the motions to
      dismiss. Unless otherwise agreed to by the Parties in writing, the parties
      will complete their meet and confer process or submit any remaining
      disputed provisions to the Court via a joint letter brief no laterthan 30
      calendar days after an order or orders substantially denying the motions to
      dismiss.

D.    Structured Data: To the extent a response to discovery requires
      production of discoverable ESI contained in a structured database, the
      Parties shall meet and confer in an attempt to agree upon a set of reasonable
      queries to be made for discoverable information and generate a report in a
      reasonably usable and exportable electronic file for review by the
      Requesting Party. Ahead of these meet and confers, the Producing Party
      will also provide descriptions and/or definitions for the fields contained in
      their structured databases. Upon review of the report, the Requesting Party
      may make reasonable requests for additional information to explain the
      database schema, codes, abbreviations, and different report formats or to
      request specific data from identified fields. For the avoidance of doubt, the
      process set forth herein need not occur prior to the resolution of the
      pending motions to dismiss. This process shall commence within 10 days
      after the entry of an order or orders denying the motions to dismiss.

E.    Custodial Cellphone & Personal Communications Data:

      1.     Cellphones: For Document Custodians agreed on by the Parties or
             ordered by the Court, a Producing Party will take reasonable steps to
             identify whether any unique, responsive, discoverable
             communications are located on any cellphones in the “possession,
             custody, or control” (as defined under the Federal Rules and case
             law) of the Producing Party. Unless agreed otherwise, the following
             shall govern the identification of unique, responsive, discoverable,
             and non-privileged communications for cellphone-based data for the
             agreed or ordered Document Custodians with respect to cellphones
             in the possession, custody, or control of the Producing Party. A
             Producing Party is obligated to disclose if it takes the position that a
             Document Custodian possesses a cellphone that was used for work

                                     4
CASE 0:19-cv-01222-JRT-HB Document 250 Filed 08/31/20 Page 5 of 7




            purposes that is not within the Producing Party’s possession, custody
            or control; however, nothing in this ESI Protocol obligates a
            Producing Party to subpoena a third-party to obtain the information
            describe below. If a Requesting Party intends to issue a third-party
            subpoena directed at an employee of a Producing Party concerning
            that employee’s cellphone that is not in the Producing Party’s
            possession, custody or control, the Requesting Party will provide
            notice of its intent to the Producing Party so that the parties may
            meet and confer regarding the third-party subpoena. The Requesting
            Party may serve the subpoena 5 business days after the date of
            notice or at such earlier time agreed by the Parties.

            a.    A Producing Party shall use reasonable due diligence to
                  ensure that reasonably available sources of data/applications
                  on a cellphone (and related backups and archives, if those
                  data sources/applications contain work-related information)
                  are evaluated and considered as a potential source of data
                  subject to discovery, including without limitation call and
                  voicemail logs, text messages, contacts, and image files (e.g.,
                  pictures and videos). A Producing Party will disclose
                  whether or not the Producing Party claims that a cellphone
                  used by the Document Custodian for work purposes is not
                  within its possession, custody, or control and will not be
                  subject to the discovery procedures outlined in this ESI
                  Protocol unless agreed to by the relevant parties or ordered by
                  the Court. A Producing Party shall not be required to
                  disclose any other cellphone-related information prior to any
                  culling of cellphone data.

            b.    A Producing Party will consider the sources of information
                  on a cellphone identified below, to the extent reasonably
                  available, to identify unique, responsive, and discoverable
                  information. The Parties will also meet and confer regarding
                  any culling of the sources of information below.

                  i.     Cellphone Call and Voicemail Logs: The logs of
                         any calls made/received to or from a Document
                         Custodian, and logs of voicemails on a cellphone that
                         the Document Custodian used for work purposes, if
                         any, if the cellphone is in the possession, custody, or
                         control of a Producing Party.

                  ii.    Text Messages: All text messages and/or iMessages,
                         or any other type of message or chat on a Document

                                   5
CASE 0:19-cv-01222-JRT-HB Document 250 Filed 08/31/20 Page 6 of 7




                          Custodian’s cellphone device used for work purposes,
                          if any, if the cellphone is in the possession, custody, or
                          control of a Producing Party.

      2.    Contacts: A Document Custodian’s relevant contact files (e.g.,
            contacts stored in a Document Custodian’s Microsoft Outlook work
            account or cellphone-based contacts) in the possession, custody or
            control of a Producing Party and reasonably available using standard
            collection tools will be produced, preferably as a Microsoft Excel (or
            .csv). A Producing Party is entitled to redact or withhold
            information from the contacts file that does not relate to the
            Document Custodian’s work—including, but not limited to, the
            name and contact information for any family or friends not involved
            in the cattle or beef industry. If, after reviewing the redactions, the
            Requesting Party believes that more information is needed about the
            redactions, then the Parties will meet and confer regarding the
            information redacted, and the producing Party shall provide
            explanations for information redacted or withheld. Any document
            produced with redactions permitted under this ESI Protocol shall
            maintain the electronic search capabilities of the other, unredacted
            data in the spreadsheet, to the extent possible using the Parties’
            existing document review/production capabilities.

      3.    Social Media Data: If a Document Custodian confirms that he or
            she (1) used social media for business purposes, and (2) used that
            social media to communicate with an employee of another Party or
            otherwise regarding a subject relevant to the Litigation and included
            within a Request for Production, subject to objections to that
            Request, then the requested communication(s) must be produced if it
            is reasonably accessible, in the Producing Party’s possession,
            custody, or control, and not withheld as privileged and/or as illegal
            to produce under applicable privacy laws. The Parties shall meet
            and confer about any issues relating to social media, including the
            scope of social media and format of production. A Producing Party
            is obligated to disclose to a Requesting Party if it takes the position
            that a Document Custodian possesses social media materials that are
            not within the Producing Party’s possession, custody or control so
            that a Requesting Party may issue a subpoena to that Document
            Custodian; however, nothing in this ESI Protocol obligates a
            Producing Party to subpoena a third- party to obtain such social
            media materials. If a Requesting Party intends to issue a third-party
            subpoena directed at an employee of a Producing Party concerning
            that employee’s social media materials that are not in the Producing


                                    6
     CASE 0:19-cv-01222-JRT-HB Document 250 Filed 08/31/20 Page 7 of 7




                  Party’s possession, custody or control, the Requesting Party will
                  provide notice of its intent to the Producing Party prior to the service
                  of the subpoena so that the parties may meet and confer regarding
                  the third-party subpoena. The Requesting Party may serve the
                  subpoena 5 business days after the date of notice or at such earlier
                  time agreed by the Parties.



      IT IS SO ORDERED.



Dated: August 31, 2020                 s/ Hildy Bowbeer
                                       HILDY BOWBEER
                                       United States Magistrate Judge




                                          7
